        Case 3:16-cv-03463-WHA Document 231 Filed 12/05/19 Page 1 of 3




 1   BAKER BOTTS L.L.P.                          DESMARAIS LLP
     Wayne O. Stacy (SBN 314579)                 John M. Desmarais (pro hac vice)
 2   wayne.stacy@bakerbotts.com                  jdesmarais@desmaraisllp.com
     Sarah J. Guske (SBN 232467)                 Justin P.D. Wilcox (pro hac vice)
 3   sarah.guske@bakerbotts.com                  jwilcox@desmaraisllp.com
     Jeremy J. Taylor (SBN 249075)               Jordan N. Malz (pro hac vice)
 4   jeremy.taylor@bakerbotts.com                jmalz@desmaraisllp.com
     101 California Street                       Steven M. Balcof (pro hac vice)
 5   36th Floor, Suite 3600                      sbalcof@desmaraisllp.com
     San Francisco, California 94111             Jennifer Przybylski
 6   Telephone:     (415) 291-6200               jprzybylski@desmaraisllp.com
     Facsimile:     (415) 291-6300               230 Park Avenue
 7                                               New York, NY 10169
     Attorneys for Defendant                     Telephone:     (212) 351-3400
 8   CISCO SYSTEMS, INC.                         Facsimile:     (212) 351-3401
 9
                                 UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
11

12     STRAIGHT PATH IP GROUP, INC.,                  Case No. 3:16-CV-03463-WHA
13                            Plaintiff,              DEFENDANT CISCO SYSTEMS,
                                                      INC.’S NOTICE OF COMPLIANCE
14                    v.                              WITH ORDER APPOINTING
                                                      SPECIAL MASTER
15     CISCO SYSTEMS, INC.,
16                            Defendant.
17                                                    Honorable Judge William H. Alsup
18

19

20

21

22

23

24

25

26

27
     DEFENDANT CISCO SYSTEMS, INC.’S NOTICE OF                            Case No. 3:16-CV-03463-WHA
28   COMPLIANCE WITH ORDER APPOINTING SPECIAL
     MASTER
         Case 3:16-cv-03463-WHA Document 231 Filed 12/05/19 Page 2 of 3




 1          Defendant Cisco Systems, Inc. (“Cisco”) hereby certifies that, in compliance with the Order
 2   Appointing Special Master (D.I. 229), text-searchable copies of the materials listed below have been
 3   provided to Special Master Matt Borden via email and that a tabbed binder and USB drive containing
 4   the same materials will be provided via overnight courier service to the address provided in the Order.
 5          1.      Declaration of Justin P.D. Wilcox in Support of Cisco’s Fee Request to the Special
 6   Master, with the following supporting materials:
 7               a. Exhibit 1, Desmarais LLP Attorney Profiles
 8               b. Exhibit 2, Webpages from desmaraisllp.com regarding awards and accolades
 9               c. Exhibit 3, Summary chart of the fees and expenses sought by Cisco
10               d. Exhibit 4, Chart identifying, by invoice, the fees and expenses sought by Cisco
11               e. Exhibit 5, Chart identifying, by category, the expenses sought by Cisco
12               f. Exhibit 6, Chart identifying the expenses sought by Cisco
13               g. Native Excel File of Exhibits 3-6
14               h. Exhibit 7, Curriculum vitae of Dr. Arthur T. Brody
15               i. Exhibit 8, Invoices for Dr. Brody’s services
16               j. Exhibit 9, Curriculum vitae of Michael J. Wagner
17               k. Exhibit 10, Invoices for Mr. Wagner’s services
18               l. Exhibit 11, Webpages from desmaraisllp.com regarding the firm’s alternative fees
19                  structure
20               m. Exhibit 12, Excerpts from the American Intellectual Property Law Association 2017
21                  Report of the Economic Survey.
22          2.      Declaration of Wayne Stacy in Support of Cisco’s Fee Request to the Special
23   Master, with the following supporting materials:
24               a. Exhibit 1, Baker Botts LLP Attorney Profiles
25               b. Exhibit 2, Webpage from bakerbotts.com regarding awards and accolades
26          3.      Declaration of Laurie Wall, with the following supporting materials:
27               a. Exhibit 1, Chart identifying the invoices and payments for fees related to the litigation
28               b. Exhibit 2, Invoices for fees and expenses submitted to Cisco by Baker Botts
      DEFENDANT CISCO SYSTEMS, INC.’S NOTICE OF        1                          CASE NO. 3:16-CV-03463-WHA
      COMPLIANCE WITH ORDER APPOINTING SPECIAL
      MASTER
         Case 3:16-cv-03463-WHA Document 231 Filed 12/05/19 Page 3 of 3




 1              c. Exhibit 3, Invoices for fees and expenses submitted to Cisco by Desmarais
 2              d. Exhibit 4, Invoices for expenses submitted to Cisco by Level 2 Legal Solutions
 3              e. Exhibit 5, Invoices for expenses submitted to Cisco by Lighthouse Document
 4                  Technologies
 5              f. Exhibit 6, Invoices for expenses submitted to Cisco by Teris LLC
 6     Dated: December 5, 2019
                                                   Respectfully submitted,
 7
                                                    /s/ Justin P.D. Wilcox
 8                                                 BAKER BOTTS LLP
                                                   Sarah J. Guske (SBN 232467)
 9
                                                   sarah.guske@bakerbotts.com
10                                                 Jeremy J. Taylor (SBN 249075)
                                                   jeremy.taylor@bakerbotts.com
11                                                 Wayne O. Stacy (pro hac vice)
                                                   wayne.stacy@bakerbotts.com
12

13                                                 DESMARAIS LLP
                                                   John M. Desmarais (pro hac vice)
14                                                 jdesmarais@desmaraisllp.com
                                                   Justin P.D. Wilcox (pro hac vice)
15                                                 jwilcox@desmaraisllp.com
                                                   Jordan N. Malz (pro hac vice)
16                                                 jmalz@desmaraisllp.com
17                                                 Steven M. Balcof (pro hac vice)
                                                   sbalcof@desmaraisllp.com
18                                                 Jennifer Przybylski (pro hac vice)
                                                   jprzybylski@desmaraisllp.com
19
                                                   Attorneys for Defendant
20                                                 CISCO SYSTEMS, INC.
21                                      CERTIFICATE OF SERVICE
22          The undersigned hereby certifies that the foregoing document was filed electronically via
23   ECF in compliance with Local Rule 5-5(a) on December 5, 2019. As such, this document was served
24   on all counsel who have consented to electronic service.
25

26                                                 /s/ Justin P.D. Wilcox
                                                  Justin P.D. Wilcox
27

28
      DEFENDANT CISCO SYSTEMS, INC.’S NOTICE OF                                    Case No. 3:16-CV-03463-WHA
      COMPLIANCE WITH ORDER APPOINTING SPECIAL
      MASTER
